Citation Nr: 1425062	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for bilateral hearing loss; and, if so, whether service connection for bilateral hearing loss should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for migraines; and, if so, whether service connection for migraines should be granted.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a stomach condition; and, if so, whether service connection for a stomach condition should be granted.

4.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969, including combat service in Vietnam, and his decorations include the Combat Infantryman Badge and the Army Commendation Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The February 2010 rating decision granted entitlement to service connection for PTSD with an evaluation of 30 percent, effective July 8, 2009, declined to reopen a claim for entitlement to service connection for bilateral hearing loss, declined to reopen a claim for service connection for migraines, and declined to reopen a claim for service connection for a stomach condition.  In a September 2011 rating decision, the RO increased the Veteran's evaluation of PTSD from 30 percent to 50 percent, effective July 8, 2009, the date of the claim.

The Veteran maintains he is unable to work due to his service-connected PTSD.  Therefore, the Board finds that the record has raised a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The issues of entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) and entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision issued in April 1994 denied service connection for hearing loss.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final April 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3. Bilateral hearing loss had its onset in service.

4.  A rating decision issued in April 1994 denied service connection for migraines.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

5.  Evidence added to the record since the final April 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraines.

6.  Migraines had their onset in service.

7.  A rating decision issued in April 1994 denied service connection for a stomach condition.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

8.  Evidence added to the record since the final April 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach condition.

9.  There is competent and credible evidence relating the Veteran's current stomach condition to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied the Veteran's request to reopen his claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

4.  The April 1994 rating decision that denied the Veteran's request to reopen his claim of service connection for migraines is final.  38 U.S.C.A. § 7105(c) (West 2002).

5.  New and material evidence has been received to reopen the claim of service connection for migraines.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  Migraines were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The April 1994 rating decision that denied the Veteran's request to reopen his claim of service connection for a stomach condition is final.  38 U.S.C.A. § 7105(c) (West 2002).

8.  New and material evidence has not been received to reopen the claim of service connection for a stomach condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

9.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a stomach condition are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for bilateral hearing loss, migraines, and a stomach condition.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claims for service connection for bilateral hearing loss, migraines, and a stomach condition were most recently denied in an April 1994 rating decision because the RO found that the Veteran's disabilities were not related to service and the conditions are not associated with herbicide exposure.  The April 1994 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2012); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran had previously been denied service connection for hearing loss in August 1993 because the RO found that the Veteran's bilateral hearing loss did not have its onset in service. 

Since April 1994, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for bilateral hearing loss, migraines, and a stomach condition.  Specifically, in May 2010, the Veteran's private treatment record from Myra Baker, PA-C notes that the Veteran has presented with complaints of decreased hearing "for decades" and, on examination, the Veteran was found to have high frequency sensorineural hearing loss notched at 4000Hz consistent with noise-induced injury.  The new evidence also includes the Veteran's testimony that his hearing loss and migraines began during service.

In regard to the Veteran's claim for a stomach condition, the new and material evidence consists of April 2013 statements from VA physician, T.R., and private treating physician, Dr. Clinton N. Levin, both opining that the Veteran's stomach condition is related to the Veteran's service-connected PTSD.  

The absence of evidence that his current disabilities are related to service was the element of service connection upon which the prior denials were based.  The private treatment record of Myra Baker, PA-C, the statement by Dr. T.R. and Veteran's testimony identified above relates to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the Veteran's claims. This evidence is therefore material and sufficient to reopen the previously-denied claims.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for bilateral hearing loss, migraines, and a stomach condition for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A. Bilateral Hearing Loss 

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The evidence confirms that he was exposed to in-service acoustic trauma and that he is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

The Board acknowledges that the November 2009 and October 2010 VA examiners submitted negative nexus opinions.  However, the Board finds the examiners' opinions to be inadequate for adjudicatory purposes.  Contrary to the understanding of the examiners, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Further, the Veteran's private treatment provider, Myra Baker, PA-C notes that the Veteran has presented with complaints of decreased hearing "for decades" and, on exam, the Veteran was found to have high frequency sensorineural hearing loss notched at 4000 Hz consistent with noise induced injury.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral high frequency sensorineural hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral high frequency sensorineural hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Migraines

The Veteran served in combat and contends that he was diagnosed with migraines in service.  See April 2013 Hearing Transcript, pp. 11-12.  Service treatment records show the Veteran reported frequent or severe headaches in his August 1969 report of medical history.  As such, VA must presume the occurrence of headaches in-service.  See Reeves.  The Veteran testified that he has experienced headaches since service.  See April 2013 Hearing Transcript, pp. 13-14.  VA treatment records show reports of headaches in 2011.  The Board finds that the Veteran is both competent to report headaches during and since serving in combat in Vietnam and that his account of having headaches since that time is credible.  Thus, the Board finds that service connection for migraines is warranted.  

C. Stomach Condition

The Veteran asserts that his stomach condition is secondary to his service-connected PTSD.  The Veteran has a current diagnosis of chronic peptic ulcerative disease.  The Veteran contends that he first experienced a stomach condition right after he came back from Vietnam and it continually worsened.  See April 2013 Hearing Transcript, p. 6-7.  The Board finds the Veteran is competent and credible to report an account of his stomach condition since returning from service.

In an April 2013 statement, the Veteran's treating physician at the VA Medical Center, Dr. T.R., opined that the Veteran's peptic ulcerative disease is etiologically related to symptoms of PTSD.  The Veteran's private treating physician, Dr. Clinton N. Levin, also opined in an April 2013 statement that the Veteran's chronic gastrointestinal distress is related to his PTSD.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a stomach condition, as secondary to his service-connected PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The service connection claim for bilateral sensorineural hearing loss is reopened.

Service connection for bilateral sensorineural hearing loss is granted.

The service connection claim for migraines is reopened.

Service connection for migraines is granted.

The service connection claim for a stomach condition is reopened.

Service connection for chronic peptic ulcerative disease is granted.


REMAND

The Veteran's testimony at the April 2013 Board hearing and reported symptoms in the September and October 2011 VA treatment records indicate that the Veteran's PTSD symptoms have increased in severity.  The last VA examination was conducted in August 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995).

With respect to the issue of entitlement to a TDIU due to service-connected disabilities, the RO should obtain an opinion on that issue in light of the Veteran's newly service-connected hearing loss, migraines, and stomach condition and in light of the outcome of his remanded claim for an initial disability rating in excess of 50 percent for PTSD.  

The Veteran submitted a claim for an increased rating for tinnitus in November 2011.  A remand of this issue is warranted because it is inextricably intertwined with the issue of entitlement to TDIU.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and the impact of this disability, as well as the combined impact of his service-connected disabilities, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his PTSD and other service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score. 

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., PTSD, tinnitus, bilateral hearing loss, migraines, and a stomach condition, either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

4.  Then adjudicate his claim for a higher rating for tinnitus and thereafter readjudicate the appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


